Raymond S. De Leon II,
                                                                      Trustee of the /s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 18, 2014

                                    No. 04-14-00445-CV

Judith ZAFFIRINI, David H. Arredondo, and Clarissa N. Chapa, Independent Co-Executors of
 the Estate of Delfina E. Alexander, Deceased, and Co-Trustees of the Rocio Gonzalez Guerra
                                        Exempt Trust,
                                          Appellants

                                              v.

     Raymond S. DE LEON II, Trustee of the Delfina & Josefina Alexander Family Trust,
                                      Appellees

                  From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2013-PBA-000133-L2
                          Honorable Jesus Garza, Judge Presiding


                                       ORDER
       Appellants, Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa, As Independent
Co-Executors of The Estate of Delfina E. Alexander, Deceased, and as Co-Trustees of the Rocio
Gonzalez Guerra Exempt Trust filed a Joint Notice of Appeal from an “Order on Plaintiff’s
Emergency Motion for Distributions to the Trusts for Support Obligation and Personal
Distributions to Beneficiaries” in Trial Cause Number 2013PBA000133L2. This court is
attempting to determine whether this order is a final appealable order rendered in a probate
proceeding.

       Therefore, appellants are hereby ORDERED to explain in writing no later than July 31,
2014 why this appeal should not be dismissed for lack of jurisdiction. The court also requests
that appellee respond no later than ten days after appellants have filed their response to this
order.

       All other appellate deadlines in this appeal are ABATED pending this court’s
determination of its jurisdiction.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court